Case 18-70870-JAD        Doc 209-1 Filed 02/18/21 Entered 02/18/21 18:22:43            Desc
                             Proposed Order Page 1 of 3



                  IN THE UNITED STATES BANKRUPTCY COURT
                 FOR THE WESTERN DISTRICT OF PENNSYLVANIA

IN RE:

LARRY FREDERICK and                               Bankruptcy No. 18-70870-JAD
SHARON FREDERICK,
                                                  Chapter 11
              Joint Debtors,
                                                  Document No.
LARRY FREDERICK and
SHARON FREDERICK                                  Related to Doc. Nos. 88, 163, 172, 173,
                                                  183, 195, 196
              Movants,

       vs.

M&T BANK AND THE UNITED
STATES OF AMERICA FARM
SERVICE AGENCY.

              Respondents.

                                   ORDER OF COURT

       Upon due consideration of the Motion to Approve Stipulation and Consent Order

Settling Contested Matters Between the Debtors and M&T Bank and Establishing Asset

Sale Process (the “Motion”), and after such notice as the Court deemed due, adequate

and appropriate under the circumstances, and the Court further finding good and

sufficient cause therefor and that it is fair and in the best interest of the Debtors, the

bankruptcy estate and the parties in interest, and any and all objections to the Motion

being resolved or herby overruled, it is hereby ORDERED, ADJUDGED and DECREED

that the Motion is granted and that the Stipulation and Consent Order attached as Exhibit

A to the Motion is approved and adopted as an order of this Court (subject to the

qualification set forth below), and the Debtors are authorized to enter into and to carry out

the transactions contemplated by the Stipulation and Consent Order.
Case 18-70870-JAD           Doc 209-1 Filed 02/18/21 Entered 02/18/21 18:22:43                    Desc
                                Proposed Order Page 2 of 3


For the avoidance of doubt, the Court will also “so order” the Stipulation and Consent

Order.

         Notwithstanding anything to the contrary in the Stipulation and Consent Order, the

Parties1 acknowledge that Growmark has asserted a third position lien on the Debtors’

Personal Property in the amount of $261,101.36. In the event that the Debtors and Eric

and Jennifer Frederick, as the stalking horse bidder for the FR Property and the Personal

Property, are able to resolve the amount and extent of Growmark’s alleged lien on the

Personal Property prior to the sale for the payment of a sum certain not to exceed

$120,000 (the “Stipulated Amount”), Growmark shall be paid the Stipulated Amount out

of the sale proceeds at closing provided that the FR APA will be adjusted to reflect a total

purchase price payable at closing of $2,100,000 plus the Stipulated Amount. In the event

that the Debtors and Eric and Jennifer Frederick (or any other purchaser submitting a

higher and better offer at the Sale Hearing for the FR Property and the Personal Property)

and Growmark are unable to agree on the payment terms for the Stipulated Amount at or

prior to the Sale Hearing on March 16, 2021, the total purchase price under the FR APA

will be adjusted to $2,361,101.30, of which $261,101.36 shall be held in escrow by

counsel for the debtors (the “Escrow”) pending the resolution of the amount, extent,

priority and validity of Growmark’s lien on the Personal Property, and the rights of all

parties, including, but not limited to, Growmark and the successful purchaser of the FR

Property and the Personal Property approved by the Court at the Sale Hearing, to

prosecute and defend such lien and the priority and/or subordination of such lien are

hereby reserved and preserved. In the event an Escrow is established, M&T Bank shall



1Capitalized terms not otherwise defined in this Order shall have the meaning ascribed to them in the
Motion or the Stipulation and Consent Order.
                                                   -2-
Case 18-70870-JAD      Doc 209-1 Filed 02/18/21 Entered 02/18/21 18:22:43         Desc
                           Proposed Order Page 3 of 3


have no right to assert any lien against the Escrow, and Growmark shall have no right to

assert any lien against any other proceeds of sale other than the Stipulated Amount or

the Escrow.




Date:
                                        Jeffery A. Deller
                                        United States Bankruptcy Judge




                                          -3-
